Exhibit 10.73

 

 

FIRST AMENDMENT TO LITTELFUSE DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE
DIRECTORS

 

The Littelfuse Deferred Compensation Plan for Non-employee Directors (the
"Plan"), as adopted by the Board of Directors of Littelfuse, Inc., a Delaware
corporation (the "Company") on March 17, 1995, is hereby amended as follows,
pursuant to the authority retained by the Board of Directors under Section 6.2
of the Plan. For purposes of Section 6.2, the amendments made herein are
intended to comport with a change in the Internal Revenue Code of 1986,
specifically the enactment of Section 409A of the Code. The amendments made
herein are effective as of January 1, 2008, except as otherwise provided herein.

 

I.     Section 2.5 of the Plan is amended by the addition of the following
sentences: "Effective for Compensation paid on or after January 1, 2005, such
election may be made within 30 days after an Eligible Director is first elected
to the Board. If not made during such 30 day period, the election may be made
prior to the beginning of any subsequent year, and shall take effect on the
first day of such subsequent year."

 

2.     Section 2.7 of the Plan is amended by the addition of the following
sentence: "Effective as of January 1, 2005, any termination or amendment of an
election shall take effect on the first day of the year following the year in
which the notice is delivered to the Secretary."

 

3.     Section 4.1 of the Plan is amended by the addition of the following
sentences: "The Board of Directors may only direct a distribution pursuant to
clause (ii) of any amount that was deferred on or after January 1, 2005 (or the
income attributable to such amounts) to the extent the Board of Directors
determines that such distribution is necessary to alleviate an unforeseeable
emergency, including any tax imposed on the distribution. For purposes of the
preceding sentence, an unforeseeable emergency means a severe financial hardship
to the Eligible Director resulting from an illness or accident of the Eligible
Director (or the Eligible Director's spouse, Beneficiary, or tax dependent);
loss of the Eligible Director's property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Eligible Director, determined in accordance with
regulations or other guidance promulgated under Section 409A of the Internal
Revenue Code of 1986. For purposes of this Section 4.1, an Eligible Director
shall not be considered to have terminated his or her service as a director
until he has incurred a separation from service as defined in Section 409A of
the Internal Revenue Code of 1986."

 

4.     Section 4.2 of the Plan is amended to read as follows:

 

"Section 4.2. Method of Distribution.

 

(a)     At the time of an Eligible Director's initial election described in
Article II, the Eligible Director making such election shall specify in a
written notice delivered to the Secretary of the Company whether the amounts and
assets credited to his or her Deferred Compensation Account and Trust Account
shall be distributed to him or her (or his or her beneficiary) in a single lump
sum distribution at the time described in Section 4.1, or in not more than ten
annual installments. The first such installment shall be paid not more at the
time described in Section 4.1, and subsequent payments shall be made on each
a1miversary of such date. The amount of each such installment shall be equal to
the cash balance in his or her Defe1Ted Compensation Account and the number of
shares in his or her Trust Account immediately prior to the distribution divided
by the number of installments remaining to be paid (rounded to the next higher
number of whole shares with respect to the Trust Account). If an Eligible
Director shall fail to make such an election, he or she shall be deemed to have
elected a lump sum distribution.

 

 

--------------------------------------------------------------------------------

 

 

(b)     The Eligible Director may change such distribution election from time to
time by delivering written notice to the Secretary of the Company, subject to
the following. Effective as of January 1, 2008, no change in a distribution
election may be made within one year before the Eligible Director terminates his
or her service as a director, and if an Eligible Director's service is
terminated within one year after notice of any such change is given to the
Secretary, such change will be null and void. If an Eligible Director changes
his or her distribution election on or after January I, 2008, then the portion
of his or her Deferred Compensation Account, and the number of shares in his or
her Trust Account. attributable to amounts deferred after December 3I, 2004, and
before the first day of the year following the year in which the notice of such
change is given to the Secretary (including amounts attributable to earnings),
shall be distributed (or begin to be distributed in the case of installments) on
the day that is five years after the date it would have been distributed had
such change not been made. For purposes of Section 409A of the Internal Revenue
Code of 1986, payment in installments shall be considered a single payment.

 

(c)     Any amounts or assets credited to an Eligible Director's Deferred
Compensation Account and Trust Account shall be distributed or commence to be
distributed to such Eligible Director or his or her beneficiary at the time
described in Section 4.1 in the manner so specified. If the Company is not
Insolvent (as hereinafter defined) at the time of any distribution, the
distributions shall be made from the Eligible Director's Deferred Compensation
Account and Trust Account (as applicable) and charged to the Eligible Director's
Deferred Compensation Account and Trust Account (as applicable)."

 

4.     Section 6.4 of the Plan is amended to read as follows:

 

"Section 6.4. Tax Effect. This Plan is intended to be treated as an unfunded
deferred compensation plan under the Internal Revenue Code of 1986, as amended
(the "Code") and, with respect to amounts deferred on and after January I, 2005,
to comply in all respects with the requirements of Section 409A of the Code and
the regulations thereunder, and, to the maximum extent pe1mitted by law, the
Plan shall be so construed and administered. It is the intention of the Company
that the amounts of Compensation which an Eligible Director elects to have
deferred pursuant to the Plan shall not be included in the gross income of such
Eligible Director or his or her beneficiaries until such time as the amounts or
assets credited to such Eligible Director's Deferred Compensation Account and
Trust Account are distributed to the Eligible Director or his or her beneficiary
under the Plan. If at any time any amount attributable to the Eligible
Directors' Deferred Compensation Accounts or Trust Accounts are includible in
the gross income of any Eligible Director or his or her beneficiary before
distribution pursuant to Article IV hereof, the amount includible in income
shall be immediately distributed to the respective Eligible Director or
beneficiary. Distributions described in the preceding sentence shall only be
made from the Trust if the Company is not Insolvent at the time for such
distribution."

 

2